Citation Nr: 1746275	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  11-22 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for residuals of a shrapnel injury to the right hand involving muscle group IX, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for residuals of a shrapnel injury to the right neck involving muscle group XXII, currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable rating for bilateral hearing loss.

4.  Entitlement to a compensable rating for a scar from the residuals of a shrapnel injury to the right hand.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, B.M., and B.R.


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1967, including service in the Republic of Vietnam.  His awards and decorations include the Purple Heart and Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In October 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record. 

In March 2016, the Board remanded the case for further development.  The case has since been returned for appellate review.

During the pendency of the appeal, in an April 2017 rating decision, the Appeals Management Center (AMC) granted service connection for posttraumatic stress disorder (PTSD) and tinnitus.  As such, these issues no longer remain on appeal, and no further consideration is necessary.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's right hand shrapnel injury did not manifest in limitation of motion of the thumb with a gap or more than two inches (5.1 centimeters) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers; unfavorable or favorable ankylosis of multiple digits of one hand; ankylosis of the thumb; or symptoms consistent with amputation of the fingers. 

2.  The symptoms of the Veteran's neck shrapnel injury did not manifest in any complaints of the cardinal symptoms of muscle wounds.  The record does not demonstrate loss of deep fascia, muscle substance, or normal firm resistance of the muscles of the right side of muscle group XXII when compared to the left side, and there was no positive evidence of impairment on strength and endurance testing of the right side of muscle group XXII when compared to the left side.

3.  At worst, the Veteran has Level I hearing loss in the right ear and Level I hearing loss in the left ear.

4.  The Veteran's residual surgical scars from a shrapnel injury to the right hand were not deep and nonlinear measuring at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.); superficial and nonlinear involving an area or areas of 144 square inches (929 sq. cm.) or greater; or unstable or painful.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the residuals of a shrapnel injury to the right hand involving muscle group IX have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.2, 4.73, Diagnostic Code 5309 (2016).

2.  The criteria for an increased rating for the residuals of a shrapnel injury to the neck from an injury which caused damage to Muscle Group XXII have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.55, 4.56; 4.73, Diagnostic Code 5322 (2016).

3.  The criteria for a compensable evaluation for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2016).

4.  The criteria for a compensable evaluation for residual surgical scars from a shrapnel injury to the right hand have not been met. 38 C.F.R. §§ 1155, 5107 (West 2014); 38 C.F.R. 3.102, 3.159, 4.1-4.14, 4.118, Diagnostic Code 7801-7804 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time. Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126-27.  In this case, as explained below, uniform evaluations are warranted.


Shrapnel Injury to Right Hand

The Veteran's shrapnel injury of the right hand is currently assigned a 10 percent evaluation pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5309.  

Diagnostic Code 5309 provides the rating for Muscle Group IX.  This muscle group involves the intrinsic muscles of the hand, including the thenar eminence, the short flexor, opponens, abductor, and adductor of the thumb, hypothenar eminence, the short flexor, opponens, and abductor of the little finger, 4 lumbricales, and 4 dorsal and 3 palmar interossei, and functions to supplement the strong grasping movements of the forearm muscles with delicate manipulative movements. 38 C.F.R. § 4.73, Diagnostic Code 5309.  The Note instructs to rate on limitation of motion, with a minimum rating of 10 percent. Id.

Under Diagnostic Code 5228, pertaining to limitation of motion of the thumb, a 10 percent evaluation is assigned for a gap of one to two inches (2.5 to 5.1 centimeters) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 20 percent evaluation is warranted for a gap of more than two inches (5.1 centimeters) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.

Under Diagnostic Code 5229, pertaining to limitation of motion of the index or long finger, a 10 percent evaluation is assigned for a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.

Under Diagnostic Code 5230, pertaining to limitation of motion of the ring or little finger, a noncompensable evaluation is assigned for any limitation of motion.  

During a September 2009 VA hand examination, the Veteran stated that he had a scar from a surgery to remove shrapnel from a grenade injury to his right hand during service.  He related that he had no decrease in strength or dexterity of his right hand.  He also indicated that he had no flare-ups of pain or any treatment for his hand.  Strength testing of his musculoskeletal system was within normal limits for his age and equal bilaterally.  A neurologic examination showed that his grip strength was also equal bilaterally.  An examination of the right hand showed no heat, swelling, or erythema.  The Veteran was able to flex all digits through the primary and secondary crease, and he was able to make a fist without evidence of gap space.  On active range of motion testing, there was 0 to 90 degrees of flexion of the MCP joints, 0 to 110 degrees of flexion of the PIP joints, and 0 to 80 degrees of flexion of the DIP joints.  There was no loss of function with repetitive use, and there was no pain with motion or additional limitation of motion.  The examiner noted that there were no spasms, edema, fatigability, lack of endurance, weakness, or instability of the right hand.  

During an August 2012 VA hand examination, the Veteran denied any current problems with his dominant right hand, and he denied having any flare-ups that impacted the function of his hand.  The examiner noted that there was no limitation of motion or evidence of painful motion for any of the fingers or thumbs.  The examiner also reported that the Veteran was able to perform repetitive use testing and that there was no additional limitation of motion for any fingers post-repetitive use testing.  In addition, there was no gap between the thumb pad and the fingers; no gap between any fingertips and the proximal transverse crease of the palm in attempting to touch the palm with the fingertips; and no limitation of extension for the index finger or long finger following repetitive use testing.  The examiner reported that the Veteran did not have any functional loss or functional impairment of the right hand, fingers, or thumb.  The examiner also noted that the Veteran did not have any tenderness or pain to palpation of the joints or soft tissue of either hand.  His hand grip strength was normal.  He had no ankylosis of the thumb and/or fingers of the right hand.  The examiner further indicated that the Veteran did not have functional impairment of the right hand such that no effective function remained other than that which would be equally well-served by an amputation with prosthesis.  X-rays of the right hand showed degenerative or traumatic arthritis in multiple joints of the hand, small retained metal fragments, and a probable old fracture at the second MCP joint.  The examiner stated that it was an unremarkable physical examination of the right hand and opined that the Veteran's right hand disability did not impact his ability to work.

During an April 2013 VA muscle injuries examination, the Veteran complained of an aching sensation in his right hand.  He stated that gripping spoons and knives with his right fingers was difficult and that he had difficulty picking up a newspaper with his right thumb and index finger.  He reported having numbness in his right fourth and fifth fingers for one year when he slept on his side.  The examiner opined that the aching pain and difficulty holding a newspaper were secondary to the Veteran's nonservice-connected osteoarthritis in his first MCP and DIP of the index finger.  The examiner noted that the Veteran held his cane in his right hand and demonstrated writing with his right hand without any hand assistive devices during the examination.  The examiner indicated that the Veteran had an injury to muscle group IX of the right hand that included the intrinsic muscles of the hand to assist in delicate manipulative movements.  However, the examiner reported that the Veteran's muscle injury did not affect his muscle substance or function.  He had no loss of power, weakness, lowered threshold of fatigue, pain, impairment of coordination, or uncertainty of movement.  Muscle strength testing showed right hand grip of no movement against resistance to less than normal strength.  The examiner noted that the decreased grip strength was due to an uncertain etiology, but stated that it was not related to the Veteran's service-connected right hand disability.  He also noted that there was no demonstration of right hand weakness during service or for many years after service.  The examiner noted that the Veteran had tenderness to palpation of the right index finger, and thumb, but there was no tenderness to palpation of the right palm.  His wrist, fingers, and thumb movements were within normal limits.  The Veteran was able to make a fist with no gap between his fingers and transverse palmar crease.  Testing demonstrated that he had no gap between the right thumb and right index finger tips despite initial hesitancy to bring the fingertips together.  The Veteran reported that he used a support device on his fork and spoon and a rocker knife due to pain that the examiner indicated was unrelated to his right hand shrapnel injury.  He stated that the pain was due to nonservice-connected arthritis of the right index finger and first MTP and hand weakness of unknown etiology.  However, the examiner also noted that the Veteran held his cane firmly in his right hand; used his right index finger and thumb to remove his shirt; and held a pen between his index finger and thumb tip on the right, resting the pen on his right long finger, and demonstrated fluent and legible writing at the request of the examiner during the examination.  X-rays of the right hand showed evidence of minute, multiple, scattered foreign bodies indicating intermuscular trauma and explosive effect in right hand muscle group IX.  The examiner noted that the Veteran did not have functional impairment of the right hand such that no effective function remained other than that which would be equally well-served by an amputation with prosthesis.  The examiner determined that the Veteran's muscle injury did not impact his ability to work.

During a May 2016 VA hand examination, the Veteran reported a locking of the right index finger and fifth fingers characteristic of trigger fingers.  He also stated that he had difficulty gripping and grasping objects and that he had a tendency to drop things with his right hand.  He related that he had right hand pain and stiffness and that he was only able to pick up objects with his fingers.  In addition, the Veteran indicated that he had discomfort of the midpalmar aspect of his right hand when rubbing or hitting a surface.  Initial range of motion testing of the right hand was abnormal or outside of normal range.  Specifically, the Veteran demonstrated index finger, long finger, and ring finger extension to 0 degrees of the MCP, PIP, and DIP joints and flexion to 90 degrees of the MCP joints, to 100 degrees of the PIP joints, and to 70 degrees of the DIP joints.  He demonstrated thumb extension to 0 degrees of the MCP and IP joints and flexion to 100 degrees of the MCP joint and 90 degrees of the IP joint.  There was no gap between the pad of the thumb and the fingers.  There was a 0.5 centimeter gap between the finger and proximal transverse crease of the hand on maximal finger flexion.  The examiner noted that the abnormal range of motion did not contribute to functional loss, and there was no ankylosis of the right hand.  There was no evidence of pain with use of the hand.  There was slight tenderness on palpation of the midpalmar aspect of the right hand at the site of the shrapnel.  The examiner noted that the Veteran did not have functional impairment of the right hand such that no effective function remained other than that which would be equally well-served by an amputation with prosthesis.  The examiner opined that the Veteran's service-connected right hand disability had not changed since the April 2013 VA examination.  She also noted that the Veteran was able to pick up objects with his right fingers.  She opined that his complaints of right hand pain and stiffness were less likely than not due to his service-connected right hand shrapnel injury and that they were more likely due to his nonservice-connected right hand osteoarthritis.

Based on the evidence of record, the Board finds that that an increased rating for the right hand shrapnel injury is not warranted.  The minimum 10 percent rating provided under Diagnostic Code 5309 is appropriate in this case, and no higher, because the Veteran's thumb does not exhibit the required limitation of motion for a 20 percent rating.  In fact, he was able to make a fist with no gap between the thumb pad and fingertips during the September 2009, August 2012, April 2013, and May 2016 VA examinations. See 38 C.F.R. § 4.73, Diagnostic Code 5228.

The only other means of assigning a higher rating under the relevant finger codes in this case requires unfavorable or favorable ankylosis of multiple digits of one hand, ankylosis of the thumb, or symptoms consistent with amputation of the fingers. See Diagnostic Codes 5153 to 5156 and 5216 to 5227.  However, the August 2012 and May 2016 VA examiners both noted that the Veteran had no ankylosis of the thumb and/or fingers of his right hand.  Further, the August 2012, April 2013, and May 2016 VA examiners each reported that the Veteran did not have functional impairment of the right hand such that no effective function remained other than that which would be equally well-served by an amputation with prosthesis.  

For the reasons set forth above, the Board finds that the preponderance of the evidence is against a finding that a higher rating is warranted for the right hand shrapnel injury.


Neck

The Veteran's shrapnel injury of the right neck is currently assigned a 10 percent evaluation pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5322.  

The Veteran is currently rated under Diagnostic Code 5322, for injuries to Muscle Group XXII.  This muscle group encompasses rotary and forward movements of the head; respiration; deglutition and the following muscles of the front of the neck: (1) trapezius I (clavicular insertion); (2) sternocleidomastoid; (3) the "hyoid" muscles; (4) sternothyroid; and (5) digastric.  A 10 percent rating is provided for a moderate muscle group injury; a 20 percent rating for a moderately severe muscle group injury; and a maximum 30 percent rating for a severe muscle group injury. 38 C.F.R. § 4.73, Diagnostic Code 5322. 

Evaluation of muscle injuries as slight, moderate, moderately severe, or severe, is based on the type of injury, the history and complaints of the injury, and objective findings. 38 C.F.R. § 4.56.

A moderate disability of the muscles is characterized by evidence of a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  Service department record or other evidence of in-service treatment for the wound should be considered.  Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability should also be noted, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue should be noted when compared to the sound side. Id.

A moderately severe disability of the muscles is characterized by evidence of a through and through or deep penetrating wound by a high velocity missile of small size or a large missile of low velocity, with debridement or with prolonged infection, or with sloughing of soft parts, or intermuscular scarring.  Service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade should be considered.  Records in the file of consistent complaints of cardinal symptoms of muscle wounds should also be noted.  Evidence of unemployability due to an inability to keep up with work requirements may be considered.  Objective findings should include relatively large entrance and (if present) exit scars so situated as to indicate the track of a missile through important muscle groups.  Indications on palpation of moderate loss of deep fascia, or moderate loss of muscle substance or moderate loss of normal firm resistance of muscles compared with the sound side may be considered.  Tests of strength and endurance of the muscle groups involved may also give evidence of marked or moderately severe loss. See id.  

A severe disability of the muscles is characterized by evidence of a through and through or deep penetrating wound by a high velocity missile, or large or multiple low velocity missiles, or with a shattering bone fracture or comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, with intermuscluar binding and scarring.  Service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade should be considered.  Records in the file of consistent complaints of cardinal symptoms of muscle wounds, worse than those for a moderately severe muscle injury, should also be noted.  Evidence of unemployability due to an inability to keep up with work requirements may be considered.  Objective findings should include ragged, depressed, and adherent scars indicating wide damage to muscle groups in the missile track.  Indications on palpation of loss of deep fascia, or loss of muscle substance, or soft, flabby muscles in the wound area, or muscles that swell and harden abnormally in contraction may be considered.  Tests of strength and endurance of the muscle groups involved may also give evidence of severe impairment of function.  If present, other evidence of severe muscle disability include: x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and an explosive effect of the missile; adhesion of the scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile, particular of the trapezius and serratus in wounds of the shoulder girdle; and induration or atrophy of an entire muscle following simple piercing by a projectile. See id. 

During a September 2009 VA muscle examination, the Veteran reported that he received a shrapnel injury from a grenade to the right side of his neck during service.  He stated that he had retained shrapnel fragments in his neck, but he denied any complaints, flare-ups, or radiating pain.  The examiner noted that the Veteran did not have a significant scar in regards to the shrapnel injury to his neck.  

During an August 2012 VA neck examination, the Veteran reported that he had occasional pain with certain movement of his neck.  He denied any flare-ups of pain.  Range of motion testing of the neck showed forward flexion to 45 degrees or greater with no objective evidence of painful motion, extension to 30 degrees with objective evidence of painful motion at 30 degrees, right and left lateral flexion to 45 degrees or greater with no objective evidence of painful motion, and right and left lateral rotation to 80 degrees or greater with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing.  Post-test forward flexion ended at 45 degrees or greater, extension ended at 25 degrees, right and left lateral flexion ended at 45 degrees or greater, and right and left lateral rotation ended at 80 degrees or greater.  The examiner noted that the Veteran had additional limitation of range of motion of the cervical spine following repetitive use testing.  He also noted that the Veteran had functional loss and/or functional impairment of the cervical spine due to pain on movement.  The Veteran had no localized tenderness or pain to palpation for the joints or soft tissue of the cervical spine.  He had no guarding or muscle spasm of the cervical spine.  The Veteran had normal muscle strength testing and he did not have muscle atrophy.  Reflex and sensory examinations were normal.  The Veteran had no radicular pain or any other signs or symptoms due to radiculopathy, and he had no other neurologic abnormalities related to a cervical spine condition.  The examiner noted that the physical examination of the Veteran's neck was unremarkable, despite the decrease in extension of the neck due to reported pain.  He also noted that there was no palpable tenderness or spasm.  X-rays of the neck showed a one centimeter metallic fragment in the anterior soft tissues on the right.  The examiner opined that the Veteran's neck disability did not impact his ability to work.  

During an April 2013 VA muscle injuries examination, the Veteran indicated that he did not have surgery to remove shrapnel from his neck muscle.  The examiner noted that the Veteran had a retained shrapnel fragment in his right sternocleidomastoid muscle.  The Veteran stated that his neck muscles became intermittently tight and painful on the right side and that the pain radiated down his arm to his right elbow.  The examiner noted that the Veteran's right neck pain that radiated down his right arm was due to diffuse degenerative disc disease of the cervical spine, which was unrelated to his shrapnel injury because there was no relationship between the degenerative disc disease and the right neck muscle group XXII.  On examination, the examiner noted that the Veteran had a penetrating muscle injury in muscle group XXII, including the muscles of the front of the neck, that functioned to rotate and flex the head, respirate, and swallow.  The Veteran reported that he had no swallowing or breathing difficulty.  The Veteran had no known fascial defects or evidence of fascial defects associated with his muscle injury.  The examiner noted that the Veteran's muscle injury did not affect muscle substance or function.  The examiner also indicated that the Veteran did not have any cardinal signs or symptoms of muscle disability, including loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, or uncertainty of movement.  The Veteran did not have muscle atrophy.  The examiner noted that the Veteran had limited rotation and flexion of the head due to diffuse degenerative joint disease of the cervical spine that was unrelated to the shrapnel injury to muscle group XXII.  The examiner indicated that the Veteran had good muscle mass in his neck and that the strength of his neck muscles against resistance was normal.  The examiner opined that the Veteran's muscle injury did not impact his ability to work, such as resulting in an inability to keep up with work requirements due to muscle injury.  

During a May 2016 VA neck examination, the examiner diagnosed the Veteran with residuals of a shrapnel injury to the neck and multilevel degenerative disc disease of the cervical spine.  On examination, the Veteran's range of motion of the neck was normal.  He demonstrated forward flexion from 0 to 45 degrees, extension from 0 to 45 degrees, right and left lateral flexion from 0 to 45 degrees, and right and left lateral rotation from 0 to 80 degrees.  There was no pain noted on examination, including with weight-bearing.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue of the neck.  The Veteran was able to perform repetitive use testing, and there was no additional loss of function or range of motion.  Following repetitive use, the Veteran did not have pain, weakness, fatigability, or incoordination that significantly limited his functional ability.  He did not have localized tenderness, guarding, or muscle spasm of the cervical spine.  He did not have muscle atrophy.  The examiner noted that the Veteran's right trapezius muscle was tense and tight on palpation.  Reflex and sensory examinations were normal.  The Veteran did not have any radicular pain or any other signs or symptoms due to radiculopathy.  There was no ankylosis of the spine.  The Veteran did not have any other neurologic abnormalities related to a cervical spine condition.  The examiner opined that the Veteran's service-connected residuals of a shrapnel injury to the neck caused no functional limitation and it was unchanged since the August 2012 VA examination.  The examiner also noted that there were no complaints of radiculopathy or headache on examination despite the Veteran's October 2015 hearing testimony.  

During a May 2016 VA muscle injuries examination, the examiner noted that the Veteran had a non-penetrating muscle injury and that he did not have a penetrating muscle injury, such as a gunshot or shell fragment wound.  She noted that he had an injury to muscle group XXII, including the muscles in the front of the neck.  She reported that the Veteran had no known fascial defects or evidence of fascial defects associated with any muscle injuries.  She indicated that the Veteran's muscle injury did not affect muscle substance or function.  She also noted that the Veteran did not have any signs or symptoms attributable to any muscle injuries.  The Veteran did not have muscle atrophy.  The examiner indicated that there were no radiculopathy or headache complaints noted during her examination.  Rather, the only complaint was intermittent tightness of the right trapezius muscle.  She opined that the Veteran's muscle injury did not impact his ability to work, such as resulting in an inability to keep up with work requirements due to muscle injuries.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased evaluation for residuals of a shrapnel injury to the right neck involving muscle group XXII.

 The Veteran did not sustain a through and through or deep penetrating wound by small high velocity missile or large low-velocity missile with debridement, prolonged infection, or sloughing of soft parts, with intermuscular scarring.  During the appeal period, the Veteran did not have complaints of the cardinal symptoms of muscle wounds. See April 2013, May 2016 VA muscle injuries examinations.  The record also does not demonstrate loss of deep fascia, muscle substance, or normal firm resistance of the muscles of the right side of muscle group XXII when compared to the left side. Id.  In addition, he did not have evidence of impairment on strength and endurance testing of the right side of muscle group XXII when compared to the left side. Id.  Finally, the Veteran shows no signs of the other evidence of moderately severe muscle disability listed in 38 C.F.R. § 4.56.  

For the reasons set forth above, the Board finds that the preponderance of the evidence is against a finding that a higher rating is warranted for the right neck shrapnel injury.


Hearing Loss

The Veteran's bilateral hearing loss is currently assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.  

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of pure tone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.  The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85 and the statement of the case) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent. See 38 C. F. R. § 4.85. 

Regulations also provide that in cases of exceptional hearing loss, i.e., when the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the pure tone threshold is 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a compensable evaluation for bilateral hearing loss.

During a September 2009 VA examination, an audiogram revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
Average
RIGHT
45
55
45
50
60
52.5
LEFT
35
45
45
45
35
42.5

The Maryland CNC controlled speech discrimination test revealed speech recognition of 96 percent in the right and left ears.

These audiometric findings equate to Level I hearing loss in the right ear and Level I hearing loss in the left ear. See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, it is apparent that the currently assigned noncompensable evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  However, the audiological report does not demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear is 55 decibels or more or that pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear.  Therefore, the provisions of 38 C.F.R. § 4.86 are not applicable. See 38 C.F.R. § 4.86 (a), (b).

Thus, the September 2009 VA audiological evaluation has resulted in findings corresponding to a noncompensable evaluation.  

An undated VA audiogram, received in March 2010, revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
Average
RIGHT
40
50
50
50
60
52.5
LEFT
40
50
55
50
40
48.75

The Maryland CNC controlled speech discrimination test revealed speech recognition of 96 percent in the right ear and 92 percent in the left ear.

These audiometric findings equate to Level I hearing loss in the right ear and Level I hearing loss in the left ear. See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, it is apparent that the currently assigned noncompensable evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  However, the audiological report does not demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear is 55 decibels or more or that pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear.  Therefore, the provisions of 38 C.F.R. § 4.86 are not applicable. See 38 C.F.R. § 4.86 (a), (b).

Thus, the March 2010 VA audiogram has also resulted in findings corresponding to a noncompensable evaluation.  

During a March 2015 VA examination, an audiogram revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
Average
RIGHT
40
45
55
55
65
55
LEFT
45
55
60
55
45
54

The Maryland CNC controlled speech discrimination test revealed speech recognition of 98 percent in the right ear and 94 percent in the left ear.

These audiometric findings equate to Level I hearing loss in the right ear and Level I hearing loss in the left ear. See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, it is apparent that the currently assigned noncompensable evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  However, the audiological report does not demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear is 55 decibels or more or that pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear.  Therefore, the provisions of 38 C.F.R. § 4.86 are not applicable. See 38 C.F.R. § 4.86 (a), (b).

Thus, the March 2015 VA audiological examination again resulted in findings corresponding to a noncompensable evaluation.  

During a February 2017 VA examination, an audiogram revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
Average
RIGHT
50
50
55
50
70
56.25
LEFT
45
50
55
45
40
47.5

The Maryland CNC controlled speech discrimination test revealed speech recognition of 94 percent in the right and left ears.

These audiometric findings equate to Level I hearing loss in the right ear and Level I hearing loss in the left ear. See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, it is apparent that the currently assigned noncompensable evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  However, the audiological report does not demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear is 55 decibels or more or that pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear.  Therefore, the provisions of 38 C.F.R. § 4.86 are not applicable. See 38 C.F.R. § 4.86 (a), (b).

Thus, the February 2017 VA audiological examination has resulted in findings corresponding to a noncompensable evaluation.  

Based on the foregoing, none of the audiological examinations show that the Veteran is entitled to a compensable evaluation.  The Board has considered the Veteran's lay assertions regarding his diminished hearing.  However, the assignment of disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations based on the audiology examination results. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).   It is clear from the Rating Schedule that a higher rating can be awarded only when loss of hearing has reached a specified measurable level.  As such, an increased evaluation is not warranted.


Scar from Residuals of a Shrapnel Injury to the Right Hand

The Veteran is currently assigned a noncompensable rating for a residual scar from a shrapnel wound of the right hand, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7805.

Under Diagnostic Code 7805, scars, other (including linear scars) and other effects of scars are to be evaluated under diagnostic codes 7800, 7801, 7802, and 7804.

Diagnostic Code 7800 pertains to scars of the head, face, or neck.  As the scar is located on the Veteran's right hand, Diagnostic Code 7800 is not for application in this case.

Diagnostic Code 7801 pertains to burn scars or scars due to other causes not of the head, face, or neck that are deep and nonlinear.  A 10 percent evaluation is contemplated for area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.).  Note 1 indicates that a deep scar is one associated with underlying soft tissue damage.

Diagnostic Code 7802 provides a 10 percent evaluation for scars other than of the head, face, or neck that are superficial and nonlinear and involve an area or areas of 144 square inches (929 sq. cm.) or greater.  Note 1 provides that a superficial scar is one not associated with underlying soft tissue damage.

Under Diagnostic Code 7804, one or two scars that are unstable or painful on examination warrant a 10 percent rating.  Three or four scars that are unstable or painful warrant a 20 percent rating.  Five or more scars that are unstable or painful warrant a 30 percent rating.  

There are three notes to 38 C.F.R. § 4.118, Diagnostic Code 7804.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) states that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) indicates that scars evaluated under diagnostic codes 7800, 7801, 7802, and 7805 may also receive an evaluation under this diagnostic code, when applicable.

In considering the evidence of record under the laws and regulations as set forth above, the Veteran does not meet the criteria for a compensable rating for his right hand scar.

During a September 2009 VA scar examination, the examiner noted that the Veteran underwent surgery to remove shrapnel from his right hand from a grenade injury during service.  An examination showed a U-shaped scar on the palmar aspect of the Veteran's right hand.  The base of the U-shaped scar was linear and measured 1.5 by 0.1 centimeter.  The lateral leg of the U-shape was linear and measured 3.5 by 0.1 centimeter.  There was also a stellate scar at the base of the U-shape that was non-linear and measured 1 by 1 centimeter.  The scar was slightly hypopigmented and slightly irregular in texture.  It appeared well-healed and superficial.  There was no tissue loss or ulceration and no pain to palpation.  There was also no loss of function or loss of motion.  Medical photography of the right hand showed small retained metal fragments.  The Veteran denied having any significant problems, complaints, or treatment related to his right hand scar.  He related that the scar did not cause any loss of dexterity or strength in his right hand and that it did not limit his activities of daily living or his past employment.  

During an August 2012 VA hand examination, the examiner reported that the Veteran had a right hand scar.  The examiner noted that it was not painful and/or unstable, and the total area was not greater than 39 square centimeters (6 square inches).  

During an April 2013 VA scars examination, the examiner related that the Veteran had a scar on his right proximal mid palm with an almost H-shaped surgical scar.  The lower part of the scar was curvilinear.  The examiner reported that the scar was consistent with a stellate shrapnel wound repair.  The examiner stated that parts of the scar were barely noticeable to the naked eye.  The two limbs of the H-shaped scar were linear and measured 3.2 centimeters and 3.5 centimeters.  The rung of the H-shaped scar was linear and measured 1 centimeter.  The examiner noted that the Veteran's right hand scar was not painful or unstable with frequent loss of covering of skin over the scar.  There were no other pertinent physical findings, complications, conditions, signs, and/or symptoms (such as muscle or nerve damage) associated with the scar.  The examiner opined that the scar did not result in limitation of function or impact the Veteran's ability to work.  

During a May 2016 VA scars examination, the Veteran reported that he had discomfort when he rubbed or put pressure on the scarred area on his right hand.  He also stated that he had right hand pain and stiffness; difficulty gripping, especially a steering wheel; and an inability to pick up objects using anything other than his fingers only.  He denied having any pain from the scar and stated that the scar was stable.  The examiner noted that the H-shaped scar was located in the mid palmar aspect of the Veteran's right hand.  She also noted that parts of the scar were barely noticeable to the naked eye.  The limbs of the H-shaped scar were linear and measured 3.5 centimeters and 3.3 centimeters.  The rung of the H-shaped scar was linear and measured 0.7 centimeter.  The scars were slightly hard and elevated with ridges on each side.  There was slight tenderness to palpation of the scar.  The examiner opined that there was no functional limitation due to the scar and that the scar did not impact the Veteran's ability to work.  She also opined that the Veteran's complaints of right hand pain and stiffness were less likely than not due to his service-connected scar, but they were more likely than not due to his nonservice-conencted right hand osteoarthritis.  She also opined that the Veteran's service-connected scar was unchanged since the April 2013 VA examination.

The evidence shows that the Veteran's right hand scar was not painful and stable.  No disabling effects were identified on VA examination in September 2009, August 2012, or April 2013.  Under Diagnostic Code 7804, one or two scars that are unstable or painful on examination warrant a 10 percent rating.  During the May 2016 VA examination, the Veteran did complain of discomfort when he rubbed or put pressure on the scarred area on his right hand.  He also stated that he had right hand pain and stiffness; difficulty gripping, especially a steering wheel; and an inability to pick up objects using anything other than his fingers only.  However, he also denied that the scar was painful.  Moreover, the VA examiner opined that the Veteran's complaints of right hand pain and stiffness were less likely than not due to his service-connected scar, but they were more likely than not due to his nonservice-conencted right hand osteoarthritis.  Therefore, the evidence does not show one or two scars that are unstable or painful to warrant a 10 percent rating at any point during the appeal period under Diagnostic Code 7804.

In addition, the Board finds that the Veteran does not warrant a compensable evaluation under Diagnostic Code 7801 or 7802.  Under those codes, a 10 percent evaluation is contemplated for area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.); or superficial and nonlinear involving an area or areas of 144 square inches (929 sq. cm.) or greater.  The August 2012 VA examiner specifically stated that the total area of scarring was not greater than 6 square inches or 39 square centimeters.  In addition, the each portion of the scar measured 3.5 centimeters or less on each examination. See September 2009 VA examination (1.5 by 0.1 centimeters, 3.5 by 0.1 centimeters, 1 by 1 centimeters); August 2013 VA examination (3.2 centimeters, 3.5 centimeters, 1 centimeter); May 2016 VA examination (3.5 centimeters, 3.3 centimeters, 0.7 centimeter).  Moreover, each VA examiner noted that the scarring was linear, with the exception of a portion of the stellate scar at the base of the scarring that the September 2009 VA examiner described as non-linear.  

Based on the foregoing, the evidence shows that the Veteran's scars are not deep and nonlinear measuring at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.); superficial and nonlinear involving an area or areas of 144 square inches (929 sq. cm.) or greater; or unstable or painful.  Therefore, the Board finds that the preponderance of the evidence is against a finding that an initial compensable evaluation is warranted for the residual surgical scar of the right hand.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 368 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A rating in excess of 10 percent for residuals of a shrapnel injury to the right hand involving muscle group IX is denied.

A rating in excess of 10 percent for residuals of a shrapnel injury to the right neck involving muscle group XXII is denied.

A compensable rating for bilateral hearing loss is denied.

A compensable rating for a scar from the residuals of a shrapnel injury to the right hand is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


